Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or make obvious the following features:
Claim 16:
subscribing, using a feedback plugin, to be notified when a web browser visits one or more predefined web pages;
receiving a notification at a feedback plugin that said web browser has visited or is visiting one or more said predefined web pages on a client device, which is associated with a user, wherein said feedback plugin is communicatively coupled to said client device;
transforming said feedback plugin from a non-active state to an active state;
retrieving, using said feedback plugin and in response to said receiving of said notification, at least a portion of one or more said predefined web pages from said client device into said feedback plugin;
analyzing, using said feedback plugin, at least said portion of one or more said predefined web pages to identify information relating to potential mention of one or more individuals in one or more said predefined web pages;
conveying said information relating to potential mention of one or more of said individuals from said feedback plugin to a feedback server to gain insight into whether said information relating to potential mention of one or more of said individuals in one or more of said predefined web pages is related to one or more relevant individuals, wherein one or more of said relevant individuals are those that said user is qualified to provide feedback for;
accepting from said feedback server a user profile for one or more of said relevant individuals;
displaying and/or causing to display, using said feedback server and/or said feedback plugin and on or adjacent to one or more of said predefined web pages on said client device, said user interface and/or a panel for obtaining feedback on at least some of said relevant individuals, wherein said user interface and/or said panel is constructed using said user profile, wherein in said displaying and/or said causing to display, said web server provides said one or more said predefined web pages and said feedback server and/or said feedback plugin provides said user interface and/or said panel, and wherein said feedback server is different from said web server. and wherein in said displaying and/or said causing to display, said user interface and/or said panel does not seek feedback regarding products and/or business entities

For example, Curry (US 2005/0027781) discloses automatically formatting electronic mail sent from an e-mail client and received by a gateway server for receiving and processing inbound e-mail or a gateway server for receiving and processing outbound e-mail, but does not expressly disclose the above claimed features. 
For example, Gruber (US 2013/0110505) discloses operating an intelligent digital assistant are disclosed. An event alert is detected, where the event alert includes context data. A representation of an intent is derived based at least in part on the context data, but does not expressly disclose the above claimed features.
For example, Cochran (US 2004/0030697) discloses a feedback system for adding feedback functionality to an online content management system without altering the stored online content, but does not expressly disclose the above claimed features.
As such, claim 16 is in condition for allowance. 
Claims 17-23 depend from claim 16 and are thus in condition for allowance for at least this reason. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        10/19/2021